                                                                                Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 1 of 31

                                                                            1   LAFAYETTE & KUMAGAI LLP
                                                                                GARY T. LAFAYETTE (SBN 88666)
                                                                            2   BRIAN H. CHUN (SBN 215417)
                                                                                SAISRUTHI PASPULATI (SBN 319879)
                                                                            3   1300 Clay Street, Suite 810
                                                                                Oakland, California 94612
                                                                            4   Telephone:     (415) 357-4600
                                                                                Facsimile:     (415) 357-4605
                                                                            5   Email: glafayette@lkclaw.com
                                                                                       bchun@lkclaw.com
                                                                            6          spaspulati@lkclaw.com
                                                                            7   Attorneys for Defendant
                                                                                HOME DEPOT U.S.A., INC.
                                                                            8

                                                                            9                                UNITED STATES DISTRICT COURT
                                                                           10                                EASTERN DISTRICT OF CALIFORNIA
                                                                           11
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                             1300 CLAY STREET, SUITE 810




                                                                                JEVON WARD,                                       Case No.
                                                                           13                  Plaintiff,
                                                  FAX (415) 357-4605
                                                  OAKLAND, CA 94612




                                                                                                                                  NOTICE OF REMOVAL OF ACTION
                          ATTORNEYS AT LAW



                                                    (415) 357-4600




                                                                           14                                                     UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                                                                vs.                                               AND 28 U.S.C. § 1441(a) (FEDERAL
                                                                           15                                                     QUESTION)
                                                                                HOME DEPOT, U.S.A., INC., and DOES 1
                                                                                through 50, inclusive,
                                                                           16
                                                                                               Defendants.                        Complaint Filed: July 1, 2020
                                                                           17

                                                                           18

                                                                           19   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                                                           20          PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC. (“Defendant”)

                                                                           21   hereby removes to this Court the state court action described below.

                                                                           22          1.      On July 1, 2020, an action was commenced in the Superior Court of the State of

                                                                           23   California, in and for the County of San Joaquin, entitled, Jevon Ward v. Home Depot U.S.A.,

                                                                           24   Inc., et al., Case No. STK-CV-UWT-2020-0005661 (the “Action”). (A true and correct copy of

                                                                           25   the Complaint is attached hereto as Exhibit A.)

                                                                           26          2.      Defendant was served with a copy of the Summons and Complaint on July 9, 2020.

                                                                           27   (A true and correct copy of the Summons is attached hereto as Exhibit B.)

                                                                           28          3.      On August 6, 2020, Defendant answered the Complaint. (A true and correct copy

                                                                                                                                  1
                                                                                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                                                                                          AND 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                                Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 2 of 31

                                                                            1   of the Answer is attached hereto as Exhibit C.)
                                                                            2           4.      This action is a civil action of which this Court has original jurisdiction pursuant to
                                                                            3   28 U.S.C. § 1332, and is one which may be removed to this Court by Defendant pursuant to the
                                                                            4   provisions of 28 U.S.C. § 1441(b), in that it is a civil action between citizens of different states and
                                                                            5   the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs, because
                                                                            6   Plaintiff Jevon Ward (“Plaintiff”) alleges claims for discrimination based on disability, retaliation,
                                                                            7   violation of the California Family Rights Act, violation of the Family and Medical Leave Act and
                                                                            8   wrongful termination in violation of public policy and seeks recovery of compensatory, general,
                                                                            9   punitive and liquidated damages and injunctive relief.
                                                                           10           5.      Defendant is informed and believes that Plaintiff was at the time of the filing of the
                                                                           11   Action, and still is, a citizen of the state of California.
LAFAYETTE & KUMAGAI LLP




                                                                           12           6.      Defendant, a corporation, was at the time of the filing of this action, and still is, a
                                             1300 CLAY STREET, SUITE 810




                                                                           13   citizen of a different state having been incorporated under the laws of the State of Delaware and
                                                  FAX (415) 357-4605
                                                  OAKLAND, CA 94612
                          ATTORNEYS AT LAW



                                                    (415) 357-4600




                                                                           14   having its principal place of business in the State of Georgia. (Declaration of Leonard Cavaluzzi
                                                                           15   in Support of Notice of Removal of Action Under 28 U.S.C. § 1441(b) (Diversity) and 28 U.S.C.
                                                                           16   § 1441(a) (Federal Question), ¶ 3.)
                                                                           17           7.      In addition, this action is a civil action of which this Court has original jurisdiction
                                                                           18   pursuant to 28 U.S.C. § 1331, and is one which may be removed to this Court by Defendant
                                                                           19   pursuant to the provisions of 28 U.S.C. § 1441(a) in that it involves a claim arising under federal
                                                                           20   law, i.e., 29 U.S.C. § 2601 et seq. In addition, Plaintiff’s state claims are transactionally related to
                                                                           21   his federal claim. Plaintiff asserts the same allegations in support of both his federal and state
                                                                           22   claims. The Court, therefore has supplemental jurisdiction over the state claims pursuant to 28
                                                                           23   U.S.C. § 1367(a).
                                                                           24   Dated: August 7, 2020                            LAFAYETTE & KUMAGAI LLP
                                                                           25
                                                                                                                                 _/s/ Brian H. Chun______
                                                                           26                                                    BRIAN H. CHUN
                                                                           27                                                    Attorneys for Defendant
                                                                                                                                 HOME DEPOT U.S.A., INC.
                                                                           28
                                                                                                                                       2
                                                                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                                                                                           AND 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                                Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 3 of 31

                                                                            1                                        PROOF OF SERVICE
                                                                                        I declare:
                                                                            2
                                                                                        I am employed in the City of Oakland, California. I am over the age of eighteen years and
                                                                            3   not a party to the within action. My business address is 1300 Clay Street, Suite 810, Oakland,
                                                                                California 94612.
                                                                            4
                                                                                       On August 7, 2020, I served the document named below on the parties in this action as
                                                                            5   follows:
                                                                            6           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                                                                        AND 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                            7

                                                                            8       X     (BY MAIL): I caused each and such envelope with postage thereon fully prepaid, to
                                                                                          be placed in the United State mail at Oakland, California. I am readily familiar with
                                                                            9             the practice for the collection and processing of correspondence for mailing, said
                                                                                          practice being that in the ordinary course of business, mail is deposited in the United
                                                                           10             States Postal Service the same day as it is placed for collection

                                                                           11             (BY FILE & SERVEXPRESS) I served the document(s) named above on the
                                                                                          party(ies) in this action, by uploading true and correct copy(ies) of the document(s) to
LAFAYETTE & KUMAGAI LLP




                                                                           12             File & ServeXpress to be filed and served electronically to the Court and counsel of
                                             1300 CLAY STREET, SUITE 810




                                                                                          record through their File & ServeXpress Inboxes.
                                                                           13             (BY PERSONAL SERVICE): I caused to be personally served each document listed
                                                  FAX (415) 357-4605
                                                  OAKLAND, CA 94612




                                                                                          above on the addressee(s) noted below.
                          ATTORNEYS AT LAW



                                                    (415) 357-4600




                                                                           14
                                                                                          (BY FACSIMILE) I caused to be sent via facsimile at the facsimile number listed
                                                                           15             below, a copy of each document to the addressee(s) noted below.

                                                                           16             (BY OVERNIGHT MAIL): I caused to be delivered to an overnight courier service
                                                                                          each document to the addressee(s) noted below.
                                                                           17
                                                                                          (BY EMAIL): I caused to be sent via electronic mail at the email listed below, a copy
                                                                           18             of each document to the addressee(s) noted below.

                                                                           19
                                                                                Adam Blair Corren
                                                                           20   Spencer D. Sinclair
                                                                                Law Offices of Corren & Corren
                                                                           21   5345 N. El Dorado, Suite 7
                                                                                Stockton, CA 95207
                                                                           22   Tel: (209) 478-2621
                                                                                Fax: (209) 478-3038
                                                                           23   Email: accoren@correnlaw.com
                                                                                Email: ssinclair@correnlaw.com
                                                                           24   Attorneys for Plaintiff

                                                                           25          I declare under penalty of perjury under the laws of the State of California that the
                                                                                foregoing is true and correct.
                                                                           26
                                                                                        Executed on August 7, 2020, at El Sobrante, California.
                                                                           27

                                                                           28                                                          BRENDA FULLER
                                                                                                                                   3
                                                                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                                                                                           AND 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 4 of 31




                NOTICE OF REMOVAL TO ACTION

                    EXHIBIT A
                Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 5 of 31
           ~ Adain B1air Con•en, SBN: .183067
           ~ Spencer D: Sinclair, SBN: 294340                                                    Ele.ctr.onically Filed
           i LAW OFFICES OF CORREN & CORREN                                              Suporior Court of California
             5345N". El"Dorado, &ite 7                                                        County of San Joaquin
           ~ Stoekton, CA 95207                                                                   2020.=07-41 13;45:12
             I'elephone: (209) 478-2621                                                    Clerk: Ange{a Constantino
            Facsiinile: (209) 478-3038
            acorren@correnlaw:com                                                      Case Managernent Conference
          ! ssinclair@coxrenlaw:com                                                      12J29/2020 0 8:3 0 AM in 11S

             Attorneys for Plairitiff                                                    STK-CV-U'UIfT-2020-0005661
             Jevon Ward


                                 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN JOAQUIN
     10
     11
     12
             JEVON WARD';                                                   Case No.
     13
     14                                 Plaintiff,
                                                                            COMI'LAINT
     1511 vs.
     16 IIOlVI£ D+E1'OT U.S:A. INC., ancl DOES
     17 1 through $0, inclusive,
     18                                 Defendants.

     19
     20
     21                 Pla'intiff Jevon Ward complains of Defendants Home Depot U.S.A; Inc. and.Does 1 through 5.0;
     22 inclusive, and alleges on information and belief as follows:
     23                                  FACTS COMGM(IN TO ALL .CAUSES OF ACThON~
     24                  1.      At all times herein nientioned, Plaintiff Jevon Ward (hereinafter "referred to as '
     25 "Plaintiffl') was an individual employed by Defend;ants in the Courity of San Joaquin, State of
     26 California.
      27 I               2.      At all times herein _mentioried, Defendant Iiome Depot U.S.A. Ine. was a corporation,

      2$ authorized axid .licensed to do .business in the County of San Joaquin, State. of California.
Lair Oflices of Caren & Corren
5345 N. EI Dorado, Suite.7                                        — 1—
Stoekton, 8A 95207                                              complaint
(209) 478-2621
               Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 6 of 31
        1               3.       That the tr-ue nanies, and capacities, wheth6r iridividiial, comorate or otherwise,. of,tho,

        2• Dofendants named~ hei-ein as WE& 1, through 50,Inclusive, are, urikiiowi to. Plaintiff at this time who.

        3, theref6re sue sai'd Deftiidants by such fictitious ,names aiid will seek leave, of Coutt, if ndcessarv. w

         C amend thi& coibplai'nt to, insert the truertamies aiqd capacities of such Defendants whell saMc bave been



                        4.       That dt al , I tiftie and place of the e-veiits hereiii mentioned,- each, ofthe Defeildants was

        7 theagerij, emp'loyee anOIpr servant of all the other Defendants and was acting withinthe scope 6f said

        8 employment., All acts alleged to have,been committed by any Defendants were, committed m behalf

        9    of -evory' other Defendant,and, at d'Il tinie& mentioned berein, each aftegod Adt Was,,.corbm'iued .by, e4ch

      ,10    Defendant, and/or agent, servant, or employee of caQh Defendant, and each Defendant directed,

      11 authorized, ot'ratified each swh act. Plaintiff is inforrned aiid believes And theteon all. izes: that qach

      1 2'11 Defendarit, and each of thorn, was; the agent, employee, oocons
                                                                           .piratori business affi-liate, subsidiary,

      1 3 • pEirent entity;, owriex,,4nd/or j'oint venttirer of each other Defeticlant,andeach of them; and in doi. np- the

      14 'things alleged het6h, Wa8 acting 'cqt le st in part, with'in the course -and sd.opd, of such: ageiiey,

      15     employment,, consp1Jr4c
                                   'Y' joint employer, altet,ego status, and/or joint veniure and,with'the permission

      16 and consent ofeach Ofthe pther..Defenda:rits.

      17                5.      The, Defendants,narnedhoteih put'stlied -a Wrnmon. course of conduct with, acted in,cofrd'ert,

      18,    with, conspired, with, and added. an,d abetted eacli other to dccofnplish the, ATongs set, forffi in this

      19 comiplaint,. and is each,.in whole ot in part, legallyresponsible, for PI aiintifPs damages aiid relief as set

      ~,O    forth iri tliis iuqmpjalhto

      21                6.      That at. all time alnd place of the events here in i-nentioned, eEidh- of the 'Defendanis was the

      22 agent,, employep; and/or servant of all th'e other Defendants and was acting withih the sope of gaid,

      23 ernploymcht.

                        7.      Each aDd, evety Doferidant engaged, suffered, or permittdd the Plaintiff'io work and/or

                                      e wages, hours, dt working, cQnditions of ihe Plaiiitiff. Aclebtdingly, each an'd
      25- 1 exercise, cbntrol over thl
                                      'loyeir,of the Plaintiffwithinthe meaning of Califomia law.
             every Mfendanti s, an,ttrip
                                      I
      2711              8.      'Defpd ants Horne Depot U.S.A.- Iiie. -and Does I through 50,,inclusivel, shall'hereinafter
                   ,
      2,8 11 be collectively Tefetted to as `Defe.ndant."

'Law Offioes of Corren & Corm
5345 N. 8 Dorado, Suite 7
Stockton, CA 95207                                                  Complaint
(209) 478-2621
               Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 7 of 31
                        9.      In or about February 2001, Plaintiff began working for Defendant.

       21              1.0:     In .or about February 2015, Plaintiff broke his left aiikle.
       3~       11.     Following Plaintiff's ankle injury; Plaintiff was transferred from the Outbound
         ~
       4 Departnient to the Inbound Department as Inbound involved less walking and required Plaintiff to be
          i
       51 on his feet less.
          c
       61              '12.     On or about June 17, 2019, Plaintiff was instructed to return to the Outbound

       7 ~ Department.
       gI        13.     On or about June 17, 2019, near the end of the workday, Plaintiff reported 'to Assistant
         I
       9 1 General IVlaiiager R.obert ..A.guirre and Outbound Manager Jahn Lee: that, because of his ankle
    '10 condition, he could not perform the amount of standing/walking that was required .in tfie Outbound

     11 Departinent. Plaintiff thm sho.wed Mr. Aguirre and Mr. Lee that his a.nkle was already,swollen from
     12 working, orily one day in .the Outbound Department, and comxnunicate,d. his, ankle, was the reason

     13: Plaintiff could not work in Outbound. Mr. Aguirre asked if Plaintiff had a doctor's note in his file.
     14 Plaintiff responded hc did not becatise Plaintiff was able to perform his duties izi the Inbound

     15 Departinent without issue. Mr. Aguirre then stated the transfer would be.temporary and the assignment
     1,6 woufid only "last. a few weeks. Mr. FJ,guirre, and Mr. Lee did nothin'g in response- to Plaintiff :s report,
     17 regarding;his arikle or inability to work iri the Outbound.Department.given.his ankle condition.
     ~R                 14.     From on or about June 17, 2619 to on or about Jurie 27, 2019;. Plaintiff continued to
                                                                               . worsened. During this time,
     19 woi-k in the Outbound Departmerit, and his ankle condition progressively
     20 Pl"aintiff inquired with Mr. Aguirre regarding the trarisfer back to Iribound, .arid Mr. Aguirre always

     21 responded that he was workirig on it or that he had not forgotten about Plaintiff

     22                 15.     By on or about June 27, 2019, Plaintiff had developed a noticeable limp, his ankle was

     23 visib~ly-"swollen, and he was ekpexiencing signifcant paiii. As a result,, Plaintiff took s,o3ne time off

     24 work to rest his ankle.
     25                 16.     'On or about Juiy 3, 2019, -and Jiily 8., 2019; Defendant's Hurrian Resour.ces Departinent,

     26 Representative K.rishae contacted Plaintiff, and Plaintiff advised that he was.receiving treatment for his
     27 ankle condition. Prior to on or about July 3, 2019, Plainti;ff had been conununicating with Mr. Lee
     28 regarding his ankle•condition.
Law Office.s of Caren & Caren
5345 N. EI Daado, Suite 7                                            —3—
                                                                    Complaint
Stocicton, CA 95207
(209) 47&-2621
              Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 8 of 31
                                                                            II
                     1.7.    On or about Jtily 9, 201.9, Plaintiff met with K-i-ishae and provided: her with, his doctor's
        .
      :2 1 note.

       3             18.     Oln, or about Jtily 91 2019, Plaintiff learned that ho had a loose scre.W-Ifn h"is ah"kie atfd

       4 teqiiitOd' siirgeiy,. PlaintifT was, orovided, the following restrictions through July '25, 2019:
                                                                                                       ,   stand
      ,,5 interrnittently (up to '50% of ghift); walk: inten-nittently (up to 50% of shift); bend at the waist:
           bccasionally (bp to, 25% of ghift); torso/spine twist: occasionally (up to25% of shift)- cli'mb ladders-
                     ,
       7 not,, at all,; tisp,of sqaffolds/work at height: not at all;:and, lift/carry/push/pull-tio m oria thail 5 ~pPUnd
                                                                                                                        S~

           Later the saffie., day oii ot, abott. A49, 2019, Plaintiff advised Krishae, regarding his, need,56r

       9 aild spnfkxishae hisdootor's. note And WoTk, restrictions.

     10                      On.or about. July 15, 2019, Plaintiff'retumed to Defendant'swotkplace. His, Ankle was.

     II
      I in a boot, aftd he required crutches:to ambulate.

     12             20.      On,.Qrdbout July 1.5, 20j9, Plaintiff was called into a meeting with.. Mr. Agiiirre,,.

     13 Mr.'Lee; pd Isabel Ortega, Plaintiff:s Inbowid Manager. PIdintiff was toldthat it was great tosee him
              I
     14* bac'k, in the: btif1ding, but u1nfb,rtunat&1y, they were, not gbing to have!a -good conversatiqn. Mr.Aguitre

     15 then tetminated Plaintiff's employin6nt b&ause- ofPlaintiff's ankle condition and/or work restrictions

     16 qnder the pretext 6f,alleged perfomance issues.

     17             22 ` I   During the meeting, Plaintiff questioned if Defendatit Was real,ly - terminatiag Plaintiff

     18    becabso, he was. late, and/or •missed soihib statt up nioetings. Plaintiff questioned these issuesbecapse

     19 'employees regplarly missed And/or were Ilate to such meetings without being dikiplined or

     20 teprimapded, j,!:t :alonc tertnindted. Mr.. Agiliito responded, in the affirmative. Plaintiff had no.t

     21 previouslyreceived, Any negative communimiion regarding missing and/or being late, to such hiedtings..
       1
     22        22..   At -the conclusion 6fthe meeting, Ms.,Ortega stdted thatallthe associates who had, come

     23 into contaet u%ith,.Plaintiff had really enjoyed working with, hi'm, Plaintiff was,, great with.the associ,ates;

    2 4    and Ms. Ortega liked P-lairiti,ff,,., as,4;person,. Mr. Led'told Plain.t.iff that he could u§eMr- Lbe: as, a

     25

     26.             21      Ap,proximately one: hour after said, termination meeting, Pldintiff'.asked Defendant
              I                                                                   , ten-ninated for sueb
     2-7   reg ional Yluman Resources employee, Lermy, why was Plaintiff supposedly

     28,1 meeting is'stieg when,every other Defendant supervisor was late.and/6r ftiissed sarne meetings withotit

LU0fflM0fCWen&C;orM
5345 N. 9 Doindo, SPIte 7                                         —4—
Stockton, CA 95207                                              Comoeint
(209)478-2621
               Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 9 of 31
        11~ any negati:ve corisequences. 'Lenny's response was the issue was about Plaintiff and riot, about other
              supervisors.

        311             24.    Sonie time"later on or about July 2019,1Crishae refiisedto provide Plaintiff vvith a copy
        4 of Plaintiff's termination letter and suggested to Plaintiff that Defendant had concluded there was not
        5 much of a difference. between the walking required Inbound verses Outbound.
          i
        6                                              REMEDIES'
        7               25.    As a direet, foreseeable, and proxirnate result of "Defendanrs conduct, PI"aintiff has
        g siiffered substantial losses in earnings, bonuses; and otlier cmployinent benefts, including but not limited

        9 to expenses incurred in obtaining substitute employrnent, all to Plaintif#'s damage in an amount.;according
     10 to proof.                                                                                                       ~I
                                                                                                                        ~
     1..1.             26.     As 'a direct, fores,eeable, and proximate result of Defendant's conduct, :Plaintiff was 1
     12 cornpelled to and did employ health providers to examine, treat and care for Plaintiff. Plaintiff. has

     13 incurred liability therefore in an azraount .according to proof: Plaintiff is infoirned and. b.elieves and on ~
     14 such information" and belief alleges, that Plaintiff will necessarily by reason of said Defendant's, conduct, ~

     15 require additional health provider services and incur additional liability for health provider "services in an ~
     16 amount according to proof.

     17                 As a" direct, foreseeable, and proxirizate result of Defendant's conduct; Plaintiff ha.s j
                       27.
                                                                                                                     ;
     18 suffered ;and continues to suffer liumiliation, anxiety, erribarrassnlent, anger, loss of enjoyment of life, i

                                    . and physical pain and anguish; all to PlaintifPs~ .damage in an amount ~~
     19 emotional distress, and "mentai

    , 20 accord'►.ng- to proof.                                                                                                      ~
                                                                                                                                     ,
     21                28.     The Defendant committed the acts alleged herein maliciously, fraudulently, and

     22 oppressively,, and with the wrongful intention of injuring Plaintiff, and acted with an improper and evil
     23 motive amounting to malice. As a result of the Defendant`s coraduct; Plaindff is entitled to recover "

     24 punitive damages in an, amount cotnmensurate with the Defendant"s wealth.
     25                29.     Plaintiff is entitled to reinstatement of Plaintiff's erriployment with Defendant.

     26                30.     Plaintiff is entitled to liquidated damages pursuant to 29 U.S.C. section 2617(a)(iii).

     27                31'.    Plaintiff is entitled to recover interest, :including prejudgrrient: interest, at the legal rate in

     28 an amount according to proof.
Law officas of Caren & Caren
5345 N. EI Daatlo, Suite 7                                            —5—
Stodkton, CA 95207                                                  Cora0aint
(209) 478-2621
                   Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 10 of 31
        A                 31      Plaintiffh1as incurredand c-on'tinues to J.nculr legal expenses and attorney fees,in aft ailiotmt

        2 according to PTOQf.
             i.
                                                         FIRST CAUSE OF ACTION
        4"                                           (Physical Disability Discriminatioii)

        5                 33.     The allegations set fotth iri Patagraphs. I througli 32 are realleged andinccirpokated hereiii

        6 by.reference...
                                                                                              .
        7                 34.     At all timbs,her.6,ii theritioned, Calitomia Govcrftment Code sections 12940 et seq. were Jn

        8 full force-and effect and were binding on the Defendant. These sections required the Defendatit torefrain
                                                                                                 I
      5 from di'scfirninating agaiiist PI-aintiff on thQ basis of a physical,dilsability or perce ived physical disability,,
                                                                                                   -
     10 among other. thing& Within the time~ provided by law, Plaintiff filed a complaiht with the Califomia

     11           Departmeiit of Fair Employment and Housing, in full compliance with these sections, and,received a

     12 right-to7sue letter(herein attached as Exhibit " 1.

     13                   35.     Plaintiff believ6s and thereon alleges that Plaintiffs: physical disability or 'perceived

     14           physical dilsability was a factor in D&ndant's decision td discrimi-bate against. and teriniiiate. Plaintiff.

     151 Such di'scrimination is in vilola
                                        'ti.on of Califomia Govemment Code sections 12946 dt 8eq. and has

     16 resulted -in damage-and injury to Plaiiltiff gs alleged herein.

     17                   WHEPMFORE, Plaintiff requests relief as hereinafter provided.

     18                                                SECOND CAUSE OF ACTION.
     19                                         (Viol,ali.on of Goveniment Code §12940(m))

     20                  36.     The allegations set foith in Paragraphs I through 32 are.realleged and incorporated. herei.n

     21 by,refereWe.

     22                          At all times herein menfioned, CaHfoi-iiia Govenunent C'ode §12940(m) was in fUll toice

     23 and effect and Was bindihg cin the Del&ndant. This section required the DQfendant.. to make: reasonable.

     24. accommodation for Plainiiff s known physical 4isabilit-y so long a,s such accom'Modation wOiild not
                        'rdship for- the Defendant- or to its operation. Witliin'the time provided by., law, P-laintiff
     25 produce -undue ha
                                                          of Fair Einployment and, Housing, in i4ll.cOrnpliance
     26 filed a complaifttvith the Califomia Department ,

     27           witli these sections, dnd received a right-to-sue letter (herein attachod 6s Exhibit'T').

                          38.    Plaintiff believes and thereon alleges that Defendant failed to accomrnodate, Plaintiffs
     28

Law Offices of Cwen & Corten
5345 N. El Doradoi Suite 7                                             —6—
Stockton, CA 95207                                                    Comoalni.
(209) 478-2621
                 Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 11 of 31
             i
        1 knowri physicai ,disability even though such accommodation would not produce tindue hardship for the

        2 Defendant or to its operation. Such action,, or failure to act, is in v.iolation. of California Government
        3 Code § 12940(m) and has, resulted, in dairiage and inj ury to Plaintiff as atleged herein.
        4                 WI:IEREFORE; Plaindff requests relief as hereinafter provided.

        5                                              'fI-TIRD CA.USE OF.ACTION
        6~                                       ('Violation of Government Code §12940(n))

        7                 39.     Tlie allegations set.forth iri Paragraphs 1 through 32 are realleged and, incorporated herein
        g by reference:

        g                 40..    At all tirnes hereiri mentioned, California :Government Code §1294.0(n) was'in full:force

     10 and effect and was binding on the Defendant. This section, required the Defendant to. engage in a tiinely, ,
     11 good faith, interactive process with 'the PlaintifT to deterniine effective; reasonable accommodations, if ~
                                                                                                                                  I
     12 any, in response to a request for reasonable accommodation by the Plaintiff for Plaintiff's known physical ~

     13 disability. Within the t'ime provided by law, Plaintitf filed a complaint with the Califoxnia Department of ~
     14 Fair Employment and..Housing; in full conipliance with these sections, and ieceived a right-to-sue letter ~
                                                                                                                    t
     15 (herein attached as Exhibit "1                                                                             ~
     1.6 ,      41.     Plaintiff believes and thereon alleges that Defendant failed to 'engage in a tirnely, good

     17 faith, interactive process with the Plaintiff to determine effective, reasonable accommodations, if any, in E
     18 response to a request for reasonable accomrnodation by the Plaintiff for Plaiiitiff's known physical ~

     1,5 d'isability. Such action, or failure to act, is in violation of California Government Code § 12940(n) and has
      2 p resulted in damage anti injuiy to Plaiiitiffas alleged herein.
      21                  WF3EREFORE, Plaintiff requests relief as hereinafter provided.                                          ~

      22                                              FOUI2TH CAUSE OF.ACTION                                                     ~
                                                                                                                                  ~
      23                                   (Violation of Government Code:Subsection 12940(k))                                     ~

      24                  42.     The allegations set forth in Paragraplis I through 32 are realleged and incorporated ,herein

      25, byrtreference.

      26                 -43.     At all times herein mentioned, California Governnient Code subsection 12940(k) was in

      2 7 full force and efPect and was binding on the Defendants. This subsection required the Defendant to "take
      2 g all reasonable steps necessary to prevent discriminatiori and harassment from oeeurring." Within the

Law Qffice.s of Corren & Corren
5345 N. EI Dorado, Suite 7                                            — 7—
Stockion, GA,95207                                                  comp{aint
(209) 47$-2621
                   Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 12 of 31
            1 time p"rovided by law,,. Plaintiff filed a complaint with the California Department of Fair Eunployment,and

            2 Housirig, in full cornpliance urith this subsection; and received a right-to-sue letter (herein `attached as
~           3 Exhibit "1").

            4                    44..    Plaintiff believes and thereon alleges that Defendant failed to take all reasonable steps
            5 necessary to prevent discrimination and/or harassment from occurring. Such. failtire is iri violation of
            6 California Government Code subsection 12940(k) and has resulted in damage and injury to Plaintiff as
            7 alleged herein.

            g                    W1-iER:EFORE, Plaintiff requests= relief as hereinafter provided:

            9                                                 FIFM CAUSE'OF ACTION
         10                                                             ()Retaliation)

         11                  45.        The allegations "set forth in Paragraphs 1 through 32 are realleged and incorporated herein
         12 by reference.

         13 .                46.        At all times heiein rnentioned, Califomia Government Code section 12940 (h) was in fiill

         14 force and effect and was binding on the .Defendant. This section required -the. Defendant to refrain from
         15 discharging or oth"erwise discriminatiiig against the Plaintiff because Plaintiff requested a r.easonable
         16 accommodation. Within the tizne .provided by la`w, Plaintiff filed a complaint with the Califoniia.
          l-7 Departrnerit of Faii- Erriployment and Housing, in -ful1 compliance with this subsectiori, and received a
         18 right-to-sue letter (attached to the Complaint as Exhibit "1 ").

         19                  47.        Plaintiff believes and thereon alleges that Plaintiff was terminated because Plaintiff

         '20 requested such.a reasonable. accomrrio,dafion. Such retaliation is in violation .of California Govemment
          21 Code subsection 12940(h) and has resulted in damage and injury to Plaintiff as alleged herein.

         22                  WI-IEREFORE, Plaintiff requests relief as hereinafter provided.

          23                                                  SIXTI'I[ CAUSE OF ACTIOIl1

          24,                                          (Violation 6fCalif6rnia Faratily Rights Act)

          2-5                48.        The allegations set forth in Paragraphs 1 through 32 are realleged and incorporated herein

          2 6 by reference.

          27                 49.        At all times ,herein mentioned, California Government Code section 12945.2 (commonly

          2 g referred to as the California Fatnily Rights Act, hereafter "CFRA") was in fiall force and .effect and was

    Law Offices of Conen & Corren
    5345 N. EI Dorado, Suite 7                                              -$-
    Stockton, CA 95207                                                     Complaint
    (209) 478-2621'.
                     Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 13 of 31
            1 binding on Defendant. This section, among other things, required t.he. Defendant to allow Plaintiff a

            2 medical Ieave.pursuant to.Plaintiffs serious'health condition and required the Defendant to refrain from
            3 retaliating against' Plaintiff for taking such medical leave. Within the time provided by law,. Pl'aintiff filed
             q      a complaint with the Cali°Foi7lia Department. of Fair Employnient and Housing; in "fiill compliance; with
             5 "this section, and received a right-to-sue letter (herein attached as Exhibit "1

            6                50.     Plaintiff believes and tliereon alleges that Defendant retaliated against Plaintiff for taking
                    such protected inedical leave. :Suclz actioiis. by Defendant are in violation of California Govemment Code
~           7~I

                   ~ section 1:2945:2 and have resulted in damage and.injury:to Plaintiff.as alleged herein.
,
            9                WHEREFORE, Plaintiff requests relief as hereinafter provided:

          10_                                            SEVENTH CAUSIa OF ACTION

         11                                        (Violation of Family and Medical lLeave Act).

         12                  51..    The allegatioris set .forth in Paragrapbs 1'tlirough. 32 are 'realleged and iiiborporated hereiri

         13 ( by reference.
,        14                  52.     At all times hereiri mentioned, 29 U.S.C. section 2601 et seq. (commonly referred to as the

         25 Fa.mily and Medical Lcave Act, hereafter, "FMLA") was in full force and effect and was binding on
         16 Defendant. These, sections, among other things, re.quired the Defendant to allow Plaintiff a rnedical leave
         17 pursuant to Plaintiffs serious health condition and required the Defendant to refxain fiom re,taliating
         18 against 'Plaintiff for taking such rnedical leave;
         19                  -53.    Plaintiff believes arid thereon alleges ,that Defendant retaliated against Plaintifffor taking

         20 such .protec.ted medical leave. Such actions by Defendant are in violation of 29 U.S:C. section 260 f et
         21 seq, and have resulted in damage and injury to Plaintiff as alleged herein.
          2,2 ~              1?VHEItEFORE, Plaintiff r.equests relief as hereinaffter providcd.
               ~

         23                                               :CYGHTH .CAUSE 'OF ACTI ON

         24                                        (Torti6us Terniinataon In Violation of Public Policy)

         25                  .54.    The allegations set forth in Paragraplis 1 through 32 are realleged' and 'incorporated herein

          26 E by ref'erence.
          2'7                55.     At all times herein mentioned, California Government Code sections 12940 and 12945:2

          28 were in full force and effect and were liinding on the Defendant. These sections, among other`things,
    Law Offices of Corren & CoRen
    5345 N. EI Dorado, Suite 7                                             — 9—
    Stocdcton, CA 95207                                                  Complaint
    (209) 478=2621
               Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 14 of 31
        z I required the Defendant to allow Plaintiff oa medical leave pursuant to .Plaintiffs serious health condition,
        2 required the Defendant to refrain from retalYating against Plaintiff for taking, such medical leave, and
        3 required the Defendant to r.efrain from terminating Plaintiff because of Plaintiff's actual and/or perceived
        4 physical disability.
        5                    56:   As herein previously alleged, Defendant retaliated against. and terminated Plaintiff
        6 because ,Plaintiff took sucll protected medical leave and because of Plaintiff s acttial and/or perceived

        I physical disability. Such actions by Defendant. are ;in violation of the. public p.oiiey of the State of

        ,8 California ;as; refl"ected in the California Gover.nment Code, arid have resulted :in darnage and injury to
        g Plaintiff as alleged herein.

     10                  V1=iEREFORE, Plaintiff requests reli,ef as:hereinafter provided.

     11                                                 RE4UEST.F.OR JrLTRY 7`RIAL
     12                  WH,EREFORE, Plaintiff requests alrial by jury.
      j, 3                                                  I?RAYER FOR RELIEF

     114                 WHFREF(QRE, Plaintiff prays for judgment against Defendant, as follows:

     15                  1.        For compensatory darriages, including, but ,not limited to, 'lost wages, lost 'health providei•

     161 expenses, a:nd" lost employrrient benefits;
     17                 ~ 2.       For g
                                       eneral dama ~
                                                   es ,~
                                                       zncludin
                                                         ~      mental,
                                                                g..     and emotional
                                                                                 ~    distress dama g~
                                                                                                    Jes;
                                                                                                                                     ~

     18                  3.        For punitive damages;
     19                  4.        For an order by the. Court reinstating Plaintiff's emplo,.ynient with Defendant;

     20                  5.        For liquidated damages pursuant to 29 U.S:C. section 2617(a)('iii);

     21                  6.        For an award of interest,, including prejudgment interest, at a legal -rate;

     22.                 T.        For appropriate injunctive and/or declaratory relief: prohibiting the recurrence and/or.

     :23 continuation of Defendant's unlawful and unfairpractices;

      24                 $.        For an award of attorney's fees;

      25                 9.        For costs of,suit. incurred; and

      26

      27 II!

      28

l.aw Offices of Caren & Caren
5345 N. EI Dorado, Suite 7
Stodcton, CA 95207                                                    Complaint
(209) 478-2621
              Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 15 of 31

     1              .10.     For "- such other andfarther relief as. the, court may deem appropri ate.

      2, DATED: -                                                    LAW OFFICES OF CORREN & CORREN
      31                                                             AbAM BLAIR CORREN
      4                                                              Attoniey for Plaintiff, ievoii Ward,




      VA

      M.


    10
    11
    12
    13

    14
    15
    16
    17


    15
    20.
    21
    22
    23
    24


     2,6,
    .27
     281
Law Offices of cam & Caren
                                                                  —11—
5345 N. a Dorodo, Sbite 7
                                                                 Compaint
Stockton, CA 95207
(M) 478-2621
Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 16 of 31




                        EXHIBIT I
  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 17 of 31
       STATE,QF CALIFORNIA 1 Ausinesa Con«ner Cervicec and Houafno AaeneY                CAVIN NFWSnM nnuenun~n
                                                                                                              y
        DEPARTMENT OF FAIR EMPLOYMENT $ H'OUSING                                             KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100:1 EIk Grove I CA 195759
       (800) 884•1684•(Voice)1 (800) 700-2320 (TTY) I Califomia's Relay Service at 711
       http:!lvnvw.dfeh.ca.gov I Email: contact.centeredfeh.ca.gov


July 1, 2020

Spencer Sinclair
53:4.5 N. EI Dorado Street, Suite 7
Stockton, CA 95207

RE:    No.tice to Complainant's Attorney
       DFEH Matter Number: 202007-10565201
       Right to Sue: Ward_/ Home:Depot. U.S.A. inc.

Dear Speneer Sinclair:

Attached is a copy of your complaint of discrimination.filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Govemment Code section 12900 'et seq. Also attached is a copy of your
Notiee of Case Closure and Right. to Sue.

Pur•suant to Governme.nt Code section 12962, DFEH Will not serve these
docaaments on the employer. You must serve the ;complaint separately, to. all name.d
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
rneets procedurai or statutory requirements.

Sincerel.y,


Department nf Fair Employment and Housing
  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 18 of 31
                  •AUFORNIA 1 t3usinosa Congtimer Sorvicrc and Housina Aa ncv              GAVIN N          pmnm
                                                                                                               ~

       DEPARTMENT OF FAIR EMPLOYMENT & Ho.U.sIN.G                                              KEVINKISH,pIRECTOR

  ~    2218 ,K,ausen Drive, Suite 1001 Etk Grove I'CA 195758
       (800) 884-1684 (Voice) I(800) 700 2320 (TTY) I California's Relay Service at 711.
       httpr//www.dfeh.ca.gov I Emeil: contscLcenter@dfeh.ca.gov


July 1, 2020

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter.Number:202007-10565201
       Right, to Sue: 1Nard / Home Depot U.S.A. Iric.

To.All Respondent(s):

Enclose.d is a copy of a complaint of discrimination that has been filed with the
Department.of Fair Employment:and Housing (DFEH) in:accordance.with Government.
Code. section 12960, This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorizatiori to file a lawsuit.
This case is not being investigated, by DFEH and is b,eing closed imrnediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response: to DFEH is requested or required.

Sincerely,


Department of Fair. Employment and Housing
   Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 19 of 31
       $TAT OF C•AI IFOR                                        a Aaencv                 AVIN NFW4c~M rni cRt

 ~• D E PARTMEN T O F FAhR EMPS OYMENT & HOUSiNG                                            KEVIN KISH, OtREGTOR
           Dr  i 0
       (800) 884-1684 (Voice)1(800)°700-2320 (TTY) I California's Relay Service at 711
       hitpi//wvnv.dfeh.ca.gov I Emaif: contact.center@dfeh.ca.gov


July 1,, 2020

JeVon Ward


RE:    Notice-of Case Closure and Right to Sue
       DFEH Matter Number: 202007-10565201
       Right,to Sue: Ward / Home:Depot U.S.A. Inc.

Dear Jevon War.d,

This letter informs you that the above-referenced complaint was filed with the
Departrrient'of. Fair Employment and Housing .(DFEH) has been closed effective .Joly 1,
2020 because an imrimediate Right to Sue notice was requested: DFEH will take rio
further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may,be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referencetl complaint.. The civil action must be
filed within one,year from the date of this letter.

To obtain a federal Right to Sue 'notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerel`y,


Department of Fair Einployment and Housing.
             Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 20 of 31



                          COMPLAINT OF EMPLOYMENT DISCRINIINATION
                                BEFORE THE STATE OF CALIFORNIA
  2                     DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
  3                     Under the California Fair Employment and Housing Act
                                    .(Gov. Code, § 12900 et seq.)
  4
           In the Matter of the Complaint of
  5         Jevon Ward                                         DFEH No. 202007-10565201
  6                                 Complainant,
  7 I vs.

 8         Home Depot U:S.A. Inc.

 9
                              Respondents
10
11

12 1.Respondent Home Depot U.S.A. In.c. is an employer subj.ect to suit under the
   California Fair Empl.oyment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
   2. Complairiant Jevon Ward, resides in the City of State of .
14
15 3. Complainant alleges, that on or about July 15, 2019, respondent took the following
   adverse actions:
16
   Complainant was discriminated against because of complainant's family car.e or
17 medical leave. (cfra) (employers of 50 or more people), disability (physical or merital)
   and as a result of the discrimination was terminated, denied ariy employment ben.efit
18 or privilege, denied reasonable accommodation for a disability, denied family care or
19 medical leave: (cfra) (employers of 50 or more people), denied work opportunities or
   assignments, denied or forced to transfer.
20
   Complainant experienced retaliation because complainant requested or used a
21 disabiiity-related accommodation, requested or, used leave under the california
   family rights act or fmia (employers of 50 or more people) and as a result was
22 terminated, denied any employment benefit or privilege, denied reasonable
23 accommodation for a disability, denied family care or medical leave (cfra)
   (employers of ,50 or more people), denied work. opportunities or assignmerits, denied
24 br forced to transf.er.
25
26
                                                      -'1-
27                                             — DFEH No.

28 Date Filed: July 1, 2020
      11
       Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 21 of 31



 1 Additional Complaint Details: Respondent failed to reasonably accommodate
     Claimant's known foot/ankle condition; failed to engage in the interactive process;
 2 and discriminated against, retaliated against, and wrongfully terminated Complainant
 3because of said physical condition and because Claimant took leave for said
     condition. Among other things, Respondent transferred Claimant to a position that
 4 aggravatedhis condition, refused to return Claimant to. his former position, and
     terrninated Claimant_ because of Claimant's f.00t/ankle condition and because of
 5 leave taken for-said condition.
 6.
 7
 8.
 9
1'0
11
12
13.
14
15
16
17,
18
19
20
21
22
23
24
25
26
                                               -2-
27

28 pate Filed: July 1, 2020
              Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 22 of 31



 1 IIVER1571CATION
 2    800titer D. Slhblalr, am the Attorney ih the above-entitled complal.nt. I have read
       (11,
    the foreooing Gomplairft and know th'o coritents thereof.. The, motter& alleoed are
 3 basod onlnf6tmation.and beli.,ef, which I believe to be true.
 4
    On July 1, 2020, -1 declare under penalty of perjury under the laws of thEi State of
 5 Gblitor" a thatthe foregoing. is trUe bnd correct.

                                                                             $tockton, CA
 7
 811
 P;'
10
11
12


14
15
16
17
18
19
,2Q
21
22
23
24
25
26
27                                                t_ r),FFH r No. 202007-1
                                         .(-,,mn1nTn_

26     11   Date 1=11.ed: July 1,'2020
Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 23 of 31




                 NOTICE OF REMOVAL OF ACTION

                     EXHIBIT B
                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 24 of 31

                                            S'U {V1M0 NS                                                                FDR GOURT USE ONLY
                                                                                                                     (SOLO?kRAUSDbEtA'COR7E)
                                        (CITACION JUD7ClAL)
NOTI:CE TO DEFENDANT:                                                                                                                       RECEIVED
(AVISO AL DEMANDADO):                                                                                                           20 0-07-01 13c45:12
 HO1viE DEPOT U.S,A.ITTC., and DOES 1 through 5:0jnclusive, File
                                                                                                                 ~}~.~0 dr~
                                                                                                           DC?N E RtLV, CLFM ,.
                                                                                                                                                    ~.,
YOU ARE BE1idG S11E© BY PLAINTIFF:
(LO ESTA DEMANDANDO.EL DEMANDANTE):                                                                ~Y
                                                                                                                      i
 JEVON WARID,

 NQTIGEt You haVe been sued: The court maydecide against you;without your bsing heard unless you, respond withln 30 days: Read the;infor.m,ation
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served,on.you to file a iNritten response at,this.court.and have a copy
 servetl on the plaintiff. A letter or phone call wiil nat protect you, Your written response must be in'proper tegal form if you want the court to hear your
 case. There may'be;a.court form that you can use foryour response. You can find these eourt:forms and more informat(on at the California Courts
 Online Setf-Help Center'(www,courtlnfo,ca,gov/sallhelp), your county iaw library, or the courthouse nearest you. lf you cannot pay'the filing fee; ask
 the couif clerk for a fee waiver form. if you do not fiie your response on tiine, you, may lose the case by default, and your wages, nioney, and property
 may be taken without furtherwarning from the court.
     There are other iegal requirements: You may want to call an attorney right away. If you do not kno,w an attorrrey, you may want to call an attortmey
 referral servfce. tf you cannot afford an attomey, you may be eligible for iree legal services from a nonprofit legal services program. You can:locate
 these nonprofit g'roups at the California l.egal Services Web site (www./awhelpcalftomla,org), the California Courts Qnline Self-Help Center
 (mvw.courtin7o:ca.gov/selthelp), oT by.contacting your locai court or county bar association, NOTS: The court has'a statutory lien for waived fees and
 costs on any.setilement or arbitration award of S10,000 or more in a civil:case. The court's tien must be paid before the cwurt will dismiss,tkie case.
 lAVIS01 Lo hen demandado, Si,nv nssponde dentro de 30 dla's., la corte puede decldiren su contra. sin eseucharsL varst6n. Lea la7nformacl6n a
 contlnuac16n.
    Tiene 30 DIAS. DE CALENDARIO' despu6s de que /e'entreguen esta citaci6n y pap"eles logales para presentar una respuesta por escrilo en esta
 cone y.hacarque se onf(egue' uria. copla al demandante, tlna caita o una !lamada telefbnica no lo protegen. Su respuesta porescrito tiene que estar
 en lorrnato legal correcto: sl desea que procesen su caso en ►a corte. Es posibte, que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y m6s rnformacl6n en el Centro de Ayude de 1as Cortes de Califomta (www:sucorte.ca.gov), en la
 bibiloteca do leyes;de su condado o en !a corte qoe le quada m6s cerca. Si no puede pagarla cuota de presentacibn, pida ai secretario de la corte
 que !e de un formularia de exenci6n da pago de euotas.' Slno presenta su ruspuesta a tiempo, puede perder el caso por lncumplimianto y la corte le
 podre qultarsu sueldo, dinoro y btene's sin m6s advertancia.
   Hay otros requisitos legales. l:s recomendable que Aame a un ebogado inmediatemente. Si rio conoce a un abogado, puede Ilamer a un servlcio de
 remisl6n a.abogados. $t no puede:pagar,a un ebogado, es poslble que cumpie con !os requisitos. para obtener serviclos legalas gratuitos de un
 prograrria de.serviclos legales siri r. rnes da tucro. Puede encontrar estos gnrpos sin fines de lucro an e1, sltlo web.de Califomfa Lega! SeryFces,
 (v,~wv~raawheipcatifornia.org), en ef Centro da Ayuds de las Cortes da`Galifomla. (www.sucorte.ca.gov) o ponldndoso.en contacto con ta.corte o el
 co/egio de abogados locales. AV1SO: Por lay, la corte tiene de'recho a reclamarlas cuotas y los costos exentos.por bnponer un gravamen sobre
 cuaiquisrrectiperacibn da.$10,0006 m6s de valorreclbida.mediante url,acuerdo o una;concesl6n de arbitraJe en un caso.do derecho civil. Trene,que
 pagar el gravamen de la corte antes de que la. corte pueda desechar ef caso.
The.name arid, address of the court is:
(EI nombre y direccl6n de la corte es):                                                                       sTK-C'U(-_M 2020-—5(1J~,Q_
Superior Court of Califomia, County of San Joaquin
1&0 E. Weber Ave., Suite 200, Stockton, CA 95202
The name, address, and telephone nurrtber of piainfiffs attorney, or piaintiff without an                      is:
(E/ nombre, la dlreccidrr y el numero de tei6rono del pbogado del dernandante; o del d                                    no tiene abogado, es):
Adam Blair Corren & Spencer D. Sinclair; 5345 N. El Dorado St., V7,                                                       . 95207; (209) 478-2621

DATr;:             -                                                                                                                               , Deputy
(Fecha)      ~L ® 11 2020
     roof of serv/ce'of this surr7l»ons; use Nroot ot,5ervice ot Summons (torm t'Vs-u'rv,
     prueba de entrvga de esta citatr6n use e! formulario Proof of Service of Summons,
                                          w~riT'll+C TP1 TuC OG~C(1A1 .CFRVt:r1• Vnn brn ennrorl




  _ .   -~,..~:.....,✓,,~r rol(rrxnia                                                                                                           COitlENo.CB
                                                                                                                                             www.cwfv         Ov
                                                                                                                                                      fdo.ca.gov
Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 25 of 31




                 NOTICE OF REMOVAL OF ACTION

                     EXHIBIT C
                                                                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 26 of 31

                                                              1    LAFAYETTE & KUMAGAI LLP                                          Electronically Filed
                                                                   GARY T. LAFAYETTE (SBN 88666)                           Superior Court of California
                                                              2    BRIAN H. CHUN (SBN 215417)                                  County of San Joaquin
                                                                   SAISRUTHI PASPULATI (SBN 319879)                                2020-08-06 10:05:32
                                                              3    1300 Clay Street, Suite 810                              Clerk: Angela Constantino
                                                                   Oakland, California 94612
                                                              4    Telephone: (415) 357-4600
                                                                   Facsimile:    (415) 357-4605
                                                              5    Email: glafayette@lkclaw.com
                                                                          bchun@lkclaw.com
                                                              6           spaspulati@lkclaw.com
                                                              7    Attorneys for Defendant
                                                                   HOME DEPOT U.S.A., INC.
                                                              8

                                                              9                              SUPERIOR COURT OF CALIFORNIA
                                                             10                                 COUNTY OF SAN JOAQUIN
                                                             11
 LLP




                                                             12    JEVON WARD,                               Case No. STK-CV-UWT-2020-0005661
                               1300 CLAY STREET, SUITE 810
KUMAGAI




                                                             13                Plaintiff,                    DEFENDANT HOME DEPOT U.S.A.,
                                    FAX (415) 357-4605
                                    OAKLAND, CA 94612
            ATTORNEYS AT LAW




                                                                                                             INC.’S ANSWER TO PLAINTIFF’S
                                      (415) 357-4600




                                                             14    vs.                                       COMPLAINT
                                                             15
 &




                                                                   HOME DEPOT, U.S.A., INC., and DOES 1
LAFAYETTE




                                                                   through 50, inclusive,
                                                             16                                              Complaint Filed: July 1, 2020
                                                                               Defendants.
                                                             17

                                                             18

                                                             19

                                                             20
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                            1
                                                                           DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                           (Case No. STK-CV-UWT-2020-0005661)
                                                                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 27 of 31

                                                              1           Defendant Home Depot U.S.A., Inc. (“Defendant”) answers the Complaint (“Complaint”)
                                                              2    filed by Plaintiff Jevon Ward (“Plaintiff”) as follows:
                                                              3           Pursuant to California Code of Civil Procedure § 431.30(d), Defendant generally denies
                                                              4    each and every, all and singular, of the allegations in the Complaint, and generally denies Plaintiff
                                                              5    has been injured in any of the sums mentioned in said Complaint, or any sum at all, as the result of
                                                              6    any action, omission to act or delay in acting of this answering Defendant.
                                                              7                                   FIRST AFFIRMATIVE DEFENSE
                                                              8           1.      As a first, separate affirmative defense, Defendant asserts that Plaintiff fails to
                                                              9    allege facts sufficient to constitute a cause of action against Defendant.
                                                             10                                 SECOND AFFIRMATIVE DEFENSE
                                                             11           2.      As a second, separate affirmative defense, Defendant asserts that Plaintiff failed to
 LLP




                                                             12    exhaust appropriate administrative remedies with the California Department of Fair Employment
                               1300 CLAY STREET, SUITE 810
KUMAGAI




                                                             13    and Housing and/or the Equal Employment Opportunity Commission.
                                    FAX (415) 357-4605
                                    OAKLAND, CA 94612
            ATTORNEYS AT LAW



                                      (415) 357-4600




                                                             14                                  THIRD AFFIRMATIVE DEFENSE
                                                             15           3.      As a third, separate affirmative defense, Defendant asserts that this action cannot be
 &
LAFAYETTE




                                                             16    maintained because statutory prerequisites have not been fulfilled.
                                                             17                                 FOURTH AFFIRMATIVE DEFENSE
                                                             18           4.      As a fourth, separate affirmative defense, Defendant asserts that Plaintiff’s
                                                             19    Complaint is barred by statutes of limitation including, but not limited to, Cal. Civ. Proc. Code §
                                                             20    12960(d) and Cal. Civ. Proc. Code § 335.1.
                                                             21                                   FIFTH AFFIRMATIVE DEFENSE
                                                             22           5.      As a fifth, separate affirmative defense, Defendant asserts that the alleged damages
                                                             23    sustained by Plaintiff was caused by persons, firms, corporations, entities or organizations other
                                                             24    than Defendant and, by reason thereof, Defendant is not liable to Plaintiff for any alleged injuries,
                                                             25    losses or damages.
                                                             26                                  SIXTH AFFIRMATIVE DEFENSE
                                                             27           6.      As a sixth, separate affirmative defense, Defendant asserts that it was unaware of
                                                             28    the conduct of which Plaintiff complains and, had it been made aware of the conduct, it would have
                                                                                                                       2
                                                                               DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                               (Case No. STK-CV-UWT-2020-0005661)
                                                                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 28 of 31

                                                              1    taken immediate corrective action to prevent said conduct.
                                                              2                                    SEVENTH AFFIRMATIVE DEFENSE
                                                              3              7.       As a seventh, separate affirmative defense, Defendant asserts that Plaintiff
                                                              4    consented to and/or acquiesced in the alleged acts or omissions, if any, barring Plaintiff from any
                                                              5    relief as prayed for in her Complaint.
                                                              6                                     EIGHTH AFFIRMATIVE DEFENSE
                                                              7              8.       As an eighth, separate affirmative defense, Defendant asserts that Plaintiff failed
                                                              8    to mitigate his damages, if any, and said failure to mitigate bars Plaintiff from recovery in this
                                                              9    action.
                                                             10                                      NINTH AFFIRMATIVE DEFENSE
                                                             11              9.       As a ninth, separate affirmative defense, Defendant asserts that Plaintiff’s
 LLP




                                                             12    Complaint, and/or each claim for relief contained therein, is barred in whole or in part by
                               1300 CLAY STREET, SUITE 810
KUMAGAI




                                                             13    the doctrine of unclean hands.
                                    FAX (415) 357-4605
                                    OAKLAND, CA 94612
            ATTORNEYS AT LAW



                                      (415) 357-4600




                                                             14                                     TENTH AFFIRMATIVE DEFENSE
                                                             15              10.      As a tenth, separate affirmative defense. Defendant asserts that Plaintiff’s
 &
LAFAYETTE




                                                             16    Complaint, and/or each claim for relief contained therein, is barred in whole or in part by the
                                                             17    doctrine of after-acquired evidence.
                                                             18                                   ELEVENTH AFFIRMATIVE DEFENSE
                                                             19              11.      As an eleventh, separate affirmative defense, Defendant asserts that Plaintiff’s
                                                             20    Complaint, and/or each claim for relief contained therein, is barred by the doctrines of waiver,
                                                             21    estoppel, and/or laches.
                                                             22                                   TWELFTH AFFIRMATIVE DEFENSE
                                                             23              12.      As a twelfth, separate affirmative defense, Defendant asserts that it would have
                                                             24    acted in the manner complained of by Plaintiff regardless of Plaintiff s alleged disability, alleged
                                                             25    perceived disability and alleged protected acts.
                                                             26                                 THIRTEENTH AFFIRMATIVE DEFENSE
                                                             27              13.      As a thirteenth, separate affirmative defense, Defendant asserts that it exercised
                                                             28    reasonable care to prevent and promptly correct any discriminatory conduct.
                                                                                                                          3
                                                                                   DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                   (Case No. STK-CV-UWT-2020-0005661)
                                                                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 29 of 31

                                                              1                               FOURTEENTH AFFIRMATIVE DEFENSE
                                                              2           14.      As a fourteenth, separate affirmative defense, Defendant asserts that Plaintiff
                                                              3    unreasonably failed to take advantage of preventive or corrective opportunities provided
                                                              4    by Defendant and otherwise failed to avoid harm.
                                                              5                                FIFTEENTH AFFIRMATIVE DEFENSE
                                                              6           15.      As a fifteenth, separate affirmative defense, Defendant asserts that any violation of
                                                              7    law by Defendant was the result of good faith conduct by Defendant for legitimate business
                                                              8    purposes and Defendant had reasonable grounds for believing such conduct was not a violation of
                                                              9    any statute, order, regulation, or policy.
                                                             10                               SIXTEENTH AFFIRMATIVE DEFENSE
                                                             11           16.      As a sixteenth, separate affirmative defense, Defendant asserts that Plaintiff was
 LLP




                                                             12    not a qualified disabled individual as a matter of law.
                               1300 CLAY STREET, SUITE 810
KUMAGAI




                                                             13                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                    FAX (415) 357-4605
                                    OAKLAND, CA 94612
            ATTORNEYS AT LAW



                                      (415) 357-4600




                                                             14           17.      As a seventeenth, separate affirmative defense, Defendant asserts that Defendant's
                                                             15    conduct alleged in the Complaint, if and to the extent it occurred, was privileged and justified and
 &
LAFAYETTE




                                                             16    done with a good faith belief it was correct and no action may be taken against Defendant on
                                                             17    account of such conduct.
                                                             18                               EIGHTEENTH AFFIRMATIVE DEFENSE
                                                             19           18.      As an eighteenth, separate affirmative defense, Defendant asserts that any claims
                                                             20    for emotional distress or mental anguish allegedly suffered is barred by the exclusive remedy
                                                             21    provided by Labor Code § 3600 et seq. and cannot be compensated for in this present action.
                                                             22

                                                             23           WHEREFORE, Defendant prays:
                                                             24           1.       The Plaintiff take nothing by the Complaint;
                                                             25           2.       That the Complaint be dismissed with prejudice;
                                                             26           3.       That Defendant recover its costs of suit herein, including its reasonable attorneys’
                                                             27    fees; and
                                                             28    ///
                                                                                                                       4
                                                                                DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                (Case No. STK-CV-UWT-2020-0005661)
                                                                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 30 of 31

                                                              1          4.      That the Court grant such other further relief as it may deem appropriate.
                                                              2

                                                              3    Dated: August 6, 2020                       LAFAYETTE & KUMAGAI LLP
                                                              4
                                                                                                               ______________________________________
                                                              5
                                                                                                               BRIAN H. CHUN
                                                              6                                                Attorneys for Defendant
                                                                                                               HOME DEPOT U.S.A., INC.
                                                              7

                                                              8

                                                              9
                                                             10

                                                             11
 LLP




                                                             12
                               1300 CLAY STREET, SUITE 810
KUMAGAI




                                                             13
                                    FAX (415) 357-4605
                                    OAKLAND, CA 94612
            ATTORNEYS AT LAW



                                      (415) 357-4600




                                                             14

                                                             15
 &
LAFAYETTE




                                                             16

                                                             17

                                                             18

                                                             19

                                                             20
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                    5
                                                                              DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                              (Case No. STK-CV-UWT-2020-0005661)
                                                                  Case 2:20-cv-01571-JAM-KJN Document 1 Filed 08/07/20 Page 31 of 31

                                                              1                                         PROOF OF SERVICE
                                                                           I declare:
                                                              2
                                                                           I am employed in the City of Oakland, California. I am over the age of eighteen years and
                                                              3    not a party to the within action. My business address is 1300 Clay Street, Suite 810, Oakland,
                                                                   California 94612.
                                                              4
                                                                          On August 6, 2020, I served the document named below on the parties in this action as
                                                              5    follows:
                                                              6            DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S
                                                                           COMPLAINT
                                                              7
                                                                       X     (BY MAIL): I caused each and such envelope with postage thereon fully prepaid, to
                                                              8              be placed in the United State mail at Oakland, California. I am readily familiar with
                                                                             the practice for the collection and processing of correspondence for mailing, said
                                                              9              practice being that in the ordinary course of business, mail is deposited in the United
                                                                             States Postal Service the same day as it is placed for collection
                                                             10
                                                                             (BY FILE & SERVEXPRESS) I served the document(s) named above on the
                                                             11              party(ies) in this action, by uploading true and correct copy(ies) of the document(s) to
                                                                             File & ServeXpress to be filed and served electronically to the Court and counsel of
 LLP




                                                             12              record through their File & ServeXpress Inboxes.
                               1300 CLAY STREET, SUITE 810
KUMAGAI




                                                             13              (BY PERSONAL SERVICE): I caused to be personally served each document listed
                                    FAX (415) 357-4605
                                    OAKLAND, CA 94612
            ATTORNEYS AT LAW



                                      (415) 357-4600




                                                                             above on the addressee(s) noted below.
                                                             14
                                                                             (BY FACSIMILE) I caused to be sent via facsimile at the facsimile number listed
                                                             15
 &




                                                                             below, a copy of each document to the addressee(s) noted below.
LAFAYETTE




                                                             16              (BY OVERNIGHT MAIL): I caused to be delivered to an overnight courier service
                                                                             each document to the addressee(s) noted below.
                                                             17
                                                                             (BY EMAIL): I caused to be sent via electronic mail at the email listed below, a copy
                                                             18              of each document to the addressee(s) noted below.
                                                             19

                                                             20    Adam Blair Corren
                                                                   Spencer D. Sinclair
                                                             21    Law Offices of Corren & Corren
                                                                   5345 N. El Dorado, Suite 7
                                                             22    Stockton, CA 95207
                                                                   Tel: (209) 478-2621
                                                             23    Fax: (209) 478-3038
                                                                   Email: accoren@correnlaw.com
                                                             24    Email: ssinclair@correnlaw.com
                                                                   Attorneys for Plaintiff
                                                             25
                                                                          I declare under penalty of perjury under the laws of the State of California that the
                                                             26    foregoing is true and correct.

                                                             27            Executed on August 6, 2020, at El Sobrante, California.

                                                             28                                                           ___________________________________
                                                                                                                          Brenda Fuller
                                                                                                                      6
                                                                              DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                              (Case No. STK-CV-UWT-2020-0005661)
